Citation Nr: 0106782	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-11 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a right knee injury.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to September 
1980.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (RO) in which the RO continued 
10 percent disability evaluations for the veteran's service-
connected right and left knee disabilities pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  During the 
pendency of the appeal, in a November 1999 Hearing Officer's 
decision, the veteran's right knee disability evaluation was 
increased to 20 percent, effective February 24, 1998 pursuant 
to DC 5257 and the 10 percent disability evaluation for the 
veteran's left knee disability was continued.  With regard to 
claims for an original or an increased rating, a claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In this case, the veteran has not indicated that 
he is satisfied with the currently assigned evaluations for 
his service-connected knee disabilities.  Accordingly, the 
veteran's appeal has not been resolved and is still pending 
before the Board.     

The Board also notes that in a VA Form 21-4138, Statement In 
Support Of Claim, dated in November 2000, the veteran 
indicated that he was seeking a temporary 100 percent 
disability evaluation pursuant to 38 C.F.R. § 4.29 (2000) in 
connection with surgery that was to be performed on one of 
his knees.  Additionally, the veteran raised a claim for 
benefits pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000).  Neither of these claims were prepared for appellate 
review, and are not currently pending before the Board.  As 
such, these matters are referred to the RO for clarification 
and appropriate handling.  


REMAND

The veteran claims entitlement to increased disability 
evaluations for service-connected right and left knee 
disabilities.  However, based on a review of the evidence, 
the Board finds that additional development is necessary in 
order to adjudicate fairly this appeal.  

First, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A review of the claims file shows that the veteran was last 
afforded a VA examination to assess the severity of his knee 
symptomatology in February 2000.  While this is a fairly 
recent examination with adequate objective findings, in a VA 
Form 21-4138 dated in November 2000, the veteran indicated 
that he was experiencing increased difficulty with walking, 
standing and climbing as a result of his knee disabilities.  
Additionally, he indicated that his pain had become so severe 
that he was unable to sit or sleep for any length of time.  
Further, the veteran reported that he underwent an MRI at a 
VA medical facility in Minneapolis in October 2000 and was 
advised by VA physicians that he would need to undergo 
surgery on both of his knees.  The Board interprets the 
veteran's statements as indicating that his service-connected 
knee disabilities have worsened since his last VA 
examination.  As such, in order to comply with the VA's duty 
to assist the veteran and to adequately evaluate the current 
severity of the veteran's knee disabilities, the Board 
concludes that the veteran should be afforded a new VA 
examination.  See 38 C.F.R. § 3.327 (2000).  

Also, the veteran has indicated that he has received 
additional treatment for his service-connected knees at a VA 
medical facility in Minneapolis, Minnesota.  These records 
have not been associated with the claims file.  The United 
States Court of Appeals for Veterans Claims has held that 
where a veteran has asserted that pertinent medical records 
are in existence and are in the Government's possession, any 
such records which are in existence are constructively part 
of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Further, the Veteran's Claims Assistance Act of 2000 
indicates that 

[t]he Secretary shall make reasonable 
efforts to obtain relevant records 
(including private records) that the 
claimant adequately identifies to the 
Secretary and authorizes the Secretary to 
obtain.  Whenever the Secretary, after 
making such reasonable efforts, is unable 
to obtain all of the relevant records 
sought, the Secretary shall notify the 
claimant that the Secretary is unable to 
obtain records with respect to the claim.

*  *  * 

[w]henever the Secretary attempts to 
obtain records from a Federal department 
or agency . . . the efforts to obtain 
these records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

Thus, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
this matter should be remanded in order for the veteran to be 
afforded a current VA examination and so that all outstanding 
treatment records can be obtained.  Accordingly, this matter 
is REMANDED to the RO for the following action:

1.  The RO should request treatment 
records from the VA medical facility in 
Minneapolis, Minnesota where the veteran 
underwent an MRI in October 2000.  The RO 
should adhere to the directives regarding 
obtaining records from a Federal agency 
as set forth in the Veterans Claims 
Assistance Act of 2000. 

2.  The veteran should be afforded a VA 
examination, for the purpose of assessing 
the current degree of impairment 
resulting from his service-connected knee 
disabilities.  Before examining the 
veteran, the examiner should carefully 
review the veteran's claims folder and a 
copy of this remand.  All indicated 
studies deemed appropriate by the 
examiner should be performed.  The 
examiner should offer an opinion 
regarding the degree of functional 
impairment, if any, caused by the 
veteran's service-connected right and 
left knee disabilities and the examiner 
should attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in 38 C.F.R. § 4.71a, DC 5257, 
as well as any other appropriate 
diagnostic codes to include 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 & 5258-5263 
(2000).  The examiner should also comment 
with respect to any functional loss due 
to pain or weakness related to the 
service-connected disabilities, as 
required by 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000) and DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The examiner is 
requested to comment on the impact that 
the veteran's service-connected 
disabilities have on his ordinary 
activity and his ability to obtain and 
maintain gainful employment.  A detailed 
rationale for all opinions expressed 
should be provided. 

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire claims 
file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

4.  The RO should readjudicate the 
veteran's claims based on all of the 
evidence of record.  If any benefit 
sought on appeal is denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
before the case is returned to the Board 
for further review. 

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


